                                           Case 3:20-cv-01538-JSC Document 41 Filed 01/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BELQES ZAID ABOZAID,                               Case No. 20-cv-01538-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: PLAINTIFF’S MOTION
                                                   v.                                       FOR ENLARGEMENT OF TIME
                                   9

                                  10     FOUR UNKNOWN NAMED AGENTS OF                       Re: Dkt. No. 38
                                         THE U.S. CUSTOMS AND BORDER
                                  11     PATROL, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s motion for an order nunc pro tunc granting Plaintiff an

                                  14   enlargement of time to respond to the motion to dismiss filed by Defendants Anders and Nell.

                                  15   (Dkt. No. 38.) Plaintiff’s counsel attests in a supporting declaration that recently over 10

                                  16   members of counsel’s staff have tested positive for COVID-19, and that this caused Plaintiff and

                                  17   counsel to miss the January 11, 2021 deadline to respond to the motion to dismiss. (Dkt. No. 38 at

                                  18   4.) Defendants Anders and Nell argue that granting Plaintiff’s motion is inappropriate because

                                  19   they “have had to live under the shadow of Plaintiff’s complaint, while Plaintiff has done little to

                                  20   advance this action in the ten months since she filed it.” (Dkt. No. 39 at 3.)

                                  21          Defendants do not identify—nor can the Court—any prejudice they would suffer by

                                  22   allowing Plaintiff additional time to respond to the motion to dismiss in light of the unprecedented

                                  23   circumstances. Accordingly, pursuant to N.D. Cal. Civ. L.R. 6-3(d) the Court GRANTS

                                  24   Plaintiff’s motion. Plaintiff’s opposition to the motion is due March 16, 2021. Defendants Anders

                                  25   and Nell shall file a reply brief by March 30, 2021, with a hearing on the motion to be held April

                                  26   15, 2021.

                                  27          Additionally, Plaintiff filed this action against Four Unknown Named Agents of The U.S.

                                  28   Customs and Border Patrol. Plaintiff apparently subsequently identified Jason Anders and Linda
                                           Case 3:20-cv-01538-JSC Document 41 Filed 01/22/21 Page 2 of 2




                                   1   Nell as defendants. Although the complaint has not been amended, Mr. Anders and Ms. Nell have

                                   2   appeared, consented to the jurisdiction of a magistrate judge, and have moved to dismiss. (Dkt.

                                   3   Nos. 23, 33, 35.) Further, it is unclear if Plaintiff intends to pursue two additional defendants. If

                                   4   so, until those additional defendants appear and consent the Court cannot decide any dispositive

                                   5   motions. See 28 U.S.C. § 636(c); Williams v. King, 875 F.3d 500, 503-04 (2017). Accordingly, on

                                   6   or before March 1, 2021, Plaintiff shall file an amended complaint that identifies the defendants by

                                   7   name and clarifies whether Plaintiff is still pursuing additional unnamed defendants. Assuming

                                   8   Plaintiff is proceeding only against Mr. Anders and Ms. Nell, the motion to dismiss can be decided

                                   9   based on the allegations of the original complaint according to the schedule set forth above.

                                  10          This Order disposes of Dkt. No. 38.

                                  11          IT IS SO ORDERED.

                                  12   Dated: January 22, 2021
Northern District of California
 United States District Court




                                  13
                                                                                                     JACQUELINE SCOTT CORLEY
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
